DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s submission of a response on 8/4/21 has been received and considered.  In the response, Applicant amended claim 1.  Therefore, claims 1-7 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9, 9, 9, 10 and 13 of U.S. Patent No. 10,529,174 in view of LeMay et al. (pub. no. 2013/0303263). 
It is noted that the ‘174 invention fails to disclose the computing resource does not contain logic or processing associated with operation of a game of chance provided by the gaming device. LeMay however, teaches a gaming machine with a secondary controller that can be used to control a number of peripheral devices independently of the game controller ("In a particular embodiment, a secondary controller can be used to control a number of peripheral devices independently of the game controller 606.  For instance, a player tracking unit can include one or more of a video display, a touch screen, card reader, network interface or input buttons.  A player tracking controller can control these devices to provide player tracking services and bonusing on the gaming device 604.  In alternate embodiments, the game controller 
Exemplary rationales that may support a conclusion of obviousness include use of known technique to improve similar devices (methods, or products) in the same way.  Here both the ‘174 invention and Lemay are directed to controlling non-gaming peripherals on gaming devices and to incorporate the secondary controller of LeMay would be to use a known technique to improve similar devices.  Therefore, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of invention to modify the ‘174 invention to include a secondary controller to control peripheral devices as taught by LeMay.  Using a secondary controller would allow modification of any peripheral devices easier because of lower regulatory scrutiny as suggested by LeMay.
Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 2, 2, 3 and 6 of U.S. Patent No. 10,037,652 in view of LeMay et al. (pub. no. 2013/0303263). 
It is noted that the  ‘652 invention fails to disclose the computing resource does not contain logic or processing associated with operation of a game of chance provided by the gaming device. LeMay however, teaches a gaming machine with a secondary controller that can be used to control a number of peripheral devices independently of the game controller ("In a particular embodiment, a secondary controller can be used to control a number of peripheral devices independently of the game controller 606.  For instance, a player tracking unit can include one or more of a video display, a touch screen, card reader, network interface or input buttons.  A player tracking controller can control these devices to provide player tracking services and bonusing on the gaming device 604.  In alternate embodiments, the game controller 604 can control these devices to perform player tracking functions.  An advantage of performing player tracking functions via a secondary controller, such as a player tracking controller, is that since the player tracking functions don't involve controlling the wager-based game, the software on the player tracking unit can be developed modified via a less lengthy and regulatory intensive process than is required for software executed by the game controller 606, which does control the wager-based game.  In general, using a secondary controller, certain functions of the gaming device 604 that are not subject to as much regulatory scrutiny as the game play functions can be decoupled from the game controller 606 and implemented on the secondary controller instead.  An advantage of this approach, like for the player tracking controller, is that software approval process for the software executed by the secondary controller can be less intensive than the process needed to get software approved for the game controller”, [0120]).
Exemplary rationales that may support a conclusion of obviousness include use of known technique to improve similar devices (methods, or products) in the same way.  Here both the  ‘652 invention and Lemay are directed to controlling non-gaming peripherals on gaming devices .
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 1 and 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell et al. (pub. no. 2006/0199648) in view of Azuma et al. (pub. no. 2014/0228109) and LeMay et al. (pub. no. 2013/0303263).
Regarding claim 1, Mitchell discloses a gaming device for providing a game of chance, comprising: a housing having at least one outer surface at least partially forming a slot sized for receiving an identification card (“As those skilled in the art will appreciate, the gaming machine 10 includes a cabinet 12 that houses a display screen 11, game selection buttons 13, speakers 17, a slot for a player tracking card 19, a voucher dispenser 23, a coin-in slot 25, bill/voucher input slot 21, and a convenience platform 20”, [0014]) 

and a cavity for receiving an electronic device (“It is also contemplated that the convenience platform 20 may include one or more recesses to hold a player's other personal objects such as, but not limited to, cellular phones, keys, wallets, cigarettes, lighters, coins, playing chips, or the like”, [0025]), 

an electronic device interface disposed in the housing (“FIG. 6 illustrates another embodiment of the convenience platform 20 and back plate.  In this embodiment, one or more ports and/or one or more power outlets are provided on the back plate”, [0029]), 
wherein the electronic device interface is connected to an external power source; provid[ing] power from the external power source to the electronic device (“In the various embodiments, the ports may be adapted to accept a headphone port 101, a USB connector 102, an Ethernet port, or other types of internet connection ports.  Power outlets are provided to the player to allow the player to charge his personal electronic devices, e.g., cell phones, MP3 players PDA's, or other similar devices”, [0029]).
Regarding claim 1, it is noted that Mitchell does not explicitly disclose making a determination that the electronic device interface should be granted access to the external power source based on an occurrence of a qualifying event in order to enable charging.   Azuma however, teaches making a determination that the electronic device interface should be granted access to the external power source based on an occurrence of a qualifying event in order to enable charging (“The game control method of the present invention is a game control method for a game system that comprises a power-feeding device that feeds a device that is connected thereto, comprising: a game execution step of executing a first game; a first game execution determination step of determining whether or not the first game is being executed; and a power-feeding control step of controlling a power-feeding function of the power-feeding device on the basis of a result of determination by the first game execution determination step.  According to the present invention, power-feeding is controlled according as to whether or not the user is playing the first game.  Due to this, it is possible to prevent utilization only of the power-feeding facility, and thus it is possible to provide an appropriate service to the user”, [0008] & [0009]; “FIG. 2 is an enlarged view of principal portions of one of the station units ST.  This station unit ST is provided with a USB port 14 that is proximate to its display device 12.  Via a power-feeding cable 14a, the user is able to connect a personal terminal device 4 to the USB port 14 so 
Exemplary rationales that may support a conclusion of obviousness include use of known technique to improve similar devices (methods, or products) in the same way.  Here both Mitchell and Azuma are directed to gaming devices that provide a charging service to a patron's mobile device and to incorporate the play check of Azuma would be to use a known technique to improve similar devices.  Therefore, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of invention to modify the Mitchell invention to include the play check to enable charging as taught by Azuma.  Incorporating a play check would prevent mobile users from occupying slot machines solely for the purpose of charging a mobile device thereby maximizing profitability.
In addition, it is noted that the Mitchell fails to disclose the computing resource does not contain logic or processing associated with operation of a game of chance provided by the . LeMay however, teaches a gaming machine with a secondary controller that can be used to control a number of peripheral devices independently of the game controller ("In a particular embodiment, a secondary controller can be used to control a number of peripheral devices independently of the game controller 606.  For instance, a player tracking unit can include one or more of a video display, a touch screen, card reader, network interface or input buttons.  A player tracking controller can control these devices to provide player tracking services and bonusing on the gaming device 604.  In alternate embodiments, the game controller 604 can control these devices to perform player tracking functions.  An advantage of performing player tracking functions via a secondary controller, such as a player tracking controller, is that since the player tracking functions don't involve controlling the wager-based game, the software on the player tracking unit can be developed modified via a less lengthy and regulatory intensive process than is required for software executed by the game controller 606, which does control the wager-based game.  In general, using a secondary controller, certain functions of the gaming device 604 that are not subject to as much regulatory scrutiny as the game play functions can be decoupled from the game controller 606 and implemented on the secondary controller instead.  An advantage of this approach, like for the player tracking controller, is that software approval process for the software executed by the secondary controller can be less intensive than the process needed to get software approved for the game controller”, [0120]).
Exemplary rationales that may support a conclusion of obviousness include use of known technique to improve similar devices (methods, or products) in the same way.  Here both Mitchell and Lemay are directed to controlling non-gaming peripherals on gaming devices and to incorporate the secondary controller of LeMay would be to use a known technique to improve similar devices.  Therefore, it would have been obvious to a person having ordinary skill in the 
Regarding claim 3, Mitchell discloses power is provided from the power source to the electronic device when the electronic device is disposed within the cavity ([0029]).
Regarding claim 4, the combination of Mitchell and Azuma discloses the qualifying event is a patron of the gaming device having logged a predetermined amount of play time with the gaming device (Azuma: [0008] & [0009]).
Regarding claim 5, the combination of Mitchell and Azuma discloses the qualifying event is a patron of the gaming device having activated an application or software that is running on the electronic device (Azuma: [0030] & [0031]).
Regarding claim 6, the combination of Mitchell and Azuma discloses the qualifying event is a handshake between the application or software that is running on the electronic device and the computing resource (Azuma: [0030] & [0031]).
Regarding claim 7, the combination of Mitchell and Azuma discloses the handshake includes exchanging data using a wireless connection (Azuma: [0030] & [0031]).
Response to Arguments
Applicant’s arguments filed on August 4, 2021 have been fully considered but they are not entirely persuasive.
On page 4, Applicant argues that the amended claims overcome the Double Patenting Rejections because the ‘174 patent and the ‘652 patent do not disclose processing that not associated with a game of chance.  Examiner respectfully disagrees.   It would have been obvious 
On pages 7 and 8, Applicant argues that the combination of Mitchell, Azuma and LeMay would either require 1) applying LeMay to modify Azuma or 2) would be non-functional.  Examiner respectfully disagrees.  LeMay was applied to Mitchell to teach an auxiliary computing resource for running peripherals to reduce regulatory burden and Azuma was also applied to Mitchell for the purpose of a game check gating the power output.  Such a combination would not require access to the game computing device and a game check could be performed using the player loyalty account data which also tracks gameplay.
Also on page 8, Applicant argues that Claim 2 was not properly considered because it was neither rejected nor allowed.  Examiner respectfully disagrees.  Claim 2 was rejected as Double Patenting over the ‘174 and ‘652 patents in view of LeMay as detailed above.



Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE STEFAN GALKA whose telephone number is (571)270-1386.  The examiner can normally be reached on M-F 6-9 & 12-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAWRENCE S GALKA/Primary Examiner, Art Unit 3715